Citation Nr: 1032356	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for the Veteran's cervical spine degenerative disc 
disease.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from January 1998 to October 2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Atlanta, 
Georgia, Regional Office (RO) which, in pertinent part, 
established service connection for cervical spine degenerative 
disc disease; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of October 24, 2004.  In 
July 2009, the Board remanded the Veteran's appeal for further 
development.  

In December 2009, the Huntington, West Virginia, RO increased the 
evaluation for the Veteran's cervical spine degenerative disc 
disease from noncompensable to 10 percent and effectuated the 
award as of October 24, 2004.  As such, the issue has been 
characterized as shown on the first page of this decision. 


FINDING OF FACT

The Veteran's cervical spine disability has been objectively 
shown to be manifested by no more than degenerative disc disease, 
a cervical spine range of motion of forward flexion of 0 to 45 
degrees with pain beyond 35 degrees, extension of 0 to 45 
degrees, right lateral flexion of 0 to 45 degrees with pain 
beyond 35 degrees, left lateral flexion of 0 to 45 degrees, right 
lateral rotation of 0 to 80 degrees with pain beyond 70 degrees, 
and left lateral flexion of 0 to 80 degrees; normal sensation 
around the neck and shoulders; normal upper extremity muscle 
strength, and no radiculopathy.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for the Veteran's cervical spine degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

The Board observes that the Veteran has appealed with respect to 
the propriety of the initially assigned rating for his cervical 
spine disability from the original grant of service connection.  
VA's General Counsel has held that no VCAA notice is required for 
such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for 
service connection for cervical degenerative disc disease was 
granted and an initial rating was assigned in the November 2005 
rating decision on appeal.  Therefore, as the Veteran has 
appealed with respect to the initially assigned rating, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the VA has attempted to secure 
all relevant documentation to the extent possible.  In this 
regard, his post-service VA treatment records have been 
associated with the claims file.  Additionally, in a September 
2009 letter, the Veteran was afforded the opportunity to identify 
any additional medical providers, but he did not respond.  He was 
afforded multiple VA examinations for compensation purposes.  The 
examination reports are of record and contain findings pertinent 
to the relevant rating criteria.  In July 2009, the Board 
remanded the Veteran's claim to the AOJ for additional action 
including affording the Veteran further evaluation which 
encompassed his cervical spine.  The Veteran was afforded a 
November 2009 VA examination for compensation purposes.  To that 
end, when the VA undertakes to either provide an examination or 
to obtain an opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The November 2009 examination report reflects that all 
relevant orthopedic and neurological evaluation and tests were 
performed.  The examiner also noted reviewing the claims folder 
extensively and provided opinions regarding limitation due to 
pain.  As such, the Board finds that there has been substantial 
compliance with its July 2009 remand instructions and additional 
remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(noting that substantial rather than strict compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, 
the Board now turns to the merits of the Veteran's claim.  

II.  Historical Review

The Veteran's service treatment records indicate that he injured 
his cervical spine in a Humvee accident.  The report of a May 
2004 pre-discharge examination for compensation purposes 
conducted for VA indicates that the Veteran was diagnosed with 
cervical spine degenerative disc disease.  In November 2005, the 
RO established service connection for cervical spine degenerative 
disc disease; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of October 24, 2004.  In 
December 2009, the VA increased the evaluation for the Veteran's 
cervical spine degenerative disc disease from noncompensable to 
10 percent and effectuated the award as of October 24, 2004.  

III.  Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
directs that a 10 percent evaluation is warranted where there is 
either forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; a 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent evaluation 
requires either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of the cervical spine of 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation requires incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  A 60 percent evaluation requires incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  

Associated objective neurologic abnormalities are to be 
separately under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

VA clinical documentation dated in March 2005 and July 2006 
conveys that the Veteran exhibited a full range of motion of the 
cervical spine with pain on left lateral extension.  A January 
2007 VA treatment record states that the Veteran denied 
experiencing neck pain.  On examination, the Veteran exhibited a 
full range of motion of the cervical spine with pain on right 
lateral rotation.  

In his June 2006 notice of disagreement, the Veteran indicated 
that his cervical spine disability was progressive in nature and 
necessitated ongoing VA treatment.  

A February 2009 VA chiropractic evaluation notes that the Veteran 
complained of chronic neck pain.  On examination, the Veteran 
exhibited multiple dorso-cervical spine subluxations and muscle 
spasm.  The Veteran was diagnosed with cervical segmental 
dysfunction with intervertebral disc syndrome and neurological 
insult.  

At a November 2009 VA examination for compensation purposes, the 
Veteran complained of chronic neck pain which radiated into the 
posterior left shoulder.  He denied experiencing any 
incapacitating episodes of neck or back pain requiring prescribed 
bed rest.  The Veteran was observed to hold his head in a normal 
position.  On examination of the cervical spine, the Veteran 
exhibited a range of motion of forward flexion of 0 to 45 degrees 
with pain beyond 35 degrees, extension of 0 to 45 degrees, right 
lateral flexion of 0 to 45 degrees with pain beyond 35 degrees, 
left lateral flexion of 0 to 45 degrees, right lateral rotation 
of 0 to 80 degrees with pain beyond 70 degrees, and left lateral 
flexion of 0 to 80 degrees; normal sensation around the neck and 
shoulders; and normal upper extremity muscle strength.  
Contemporaneous X-ray studies of the cervical spine revealed no 
abnormalities.   An impression of mild cervical spine 
degenerative arthritis with no objective evidence of 
radiculopathy was advanced.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's 
cervical spine disability has been objectively shown to be 
manifested by no more than degenerative disc disease, a cervical 
spine range of motion of forward flexion of 0 to 45 degrees with 
pain beyond 35 degrees, extension of 0 to 45 degrees, right 
lateral flexion of 0 to 45 degrees with pain beyond 35 degrees, 
left lateral flexion of 0 to 45 degrees, right lateral rotation 
of 0 to 80 degrees with pain beyond 70 degrees, and left lateral 
flexion of 0 to 80 degrees; normal sensation around the neck and 
shoulders; normal upper extremity muscle strength, and no 
radiculopathy.  Such findings do not merit assignment of an 
evaluation in excess of 10 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  

The Veteran contends that his cervical spine disability is 
manifested by chronic neck pain which occasionally radiates into 
the left shoulder.  The Veteran has not been objectively shown to 
have an upper extremity neurological disability associated with 
his service-connected cervical spine disability.  Therefore, a 
separate evaluation is not warranted.  

In the absence of evidence of actual or functional limitation of 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; a combined actual or functional 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal spinal contour, the Board finds that the initial 10 
percent evaluation adequately reflects the Veteran's cervical 
spine disability picture.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  Therefore, the Board concludes that an initial 
evaluation in excess of 10 percent is not warranted for the 
Veteran's cervical spine degenerative disc disease at any time 
during the pendency of this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected cervical spine 
disability with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's cervical spine 
disability symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his cervical spine disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
to the extent that the Veteran's cervical spine disability may 
interfere with his employability, such interference is addressed 
by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU was not expressly raised by the Veteran or 
reasonably raised by the record.  In this regard, the Veteran is 
currently employed as an auto parts salesman and is attending a 
Masters program.  As such, the evidence does not show, and the 
Veteran does not contend, that his cervical spine disability 
renders him unemployable.  Therefore, the Board determines that a 
claim for TDIU has not been raised by the Veteran or the evidence 
of record.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for an initial rating in excess of 
10 percent for his cervical spine disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal and his initial rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial evaluation in excess of 10 percent for the Veteran's 
cervical spine degenerative disc disease is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


